Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of prior art teaches a hearing aid device for improving, augmenting and/or protecting the hearing capability of a user when receiving acoustic signals from the surroundings of the user, the hearing aid device comprising an input unit for generating corresponding audio signals, a signal processing unit for modifying the audio signals, an output unit for providing modified audio signals as audible signals to at least one of the user's ears, antenna and transceiver circuitry for establishing a communication link to another hearing aid device, and thereby allowing the exchange of information between them, a sensor member for detecting the movement and/or acceleration and/or orientation and/or position of the hearing aid device, and a free fall detector, as specifically claimed in claim 1, wherein the sensor member comprises an accelerometer capable of determining the acceleration acc in the hearing aid device and to compare a direction of detected acceleration vector acc to a direction of gravity g, the free fall detector for detecting when and where the hearing aid device is dropped in free fall, the free fall detector comprises the accelerometer, and wherein the hearing aid device is configured to send a signal to the other hearing aid device when free fall is detected by the free fall detector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burns et al. (US 2009/0097683) teaches a method and apparatus for detecting user activities from within a hearing assistance system using micro electro-mechanical structure sensors.
De Vries (US 2018/0007477) teaches a hearing aid system with a binaural hearing aid having a first hearing aid having an orientation sensor, a second hearing aid and a wearable or hand-held device having a sound environment detector and a user interface.
Dickmann et al. (US 2019/0082274) teaches a personal device to be worn at the body of the user comprising an interface for wireless data exchange with an external device, at least one sensor for sensing a parameter indicative of the proximity of the personal device of the user, and a loss detection unit for determining by regularly analyzing signals received from the sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
July 30, 2022